        Case 1:21-cv-10330-WGY Document 59 Filed 03/22/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

BOSTON PARENT COALITION FOR
ACADEMIC EXCELLENCE CORP.,

                  Plaintiff,

v.

THE SCHOOL COMMITTEE OF THE                             C.A. No. 1:21-cv-10330-WGY
CITY OF BOSTON, ALEXANDRA
OLIVER-DAVILA, MICHAEL O’NEIL,
HARDIN COLEMAN, LORNA RIVERA,
JERI ROBINSON, QUOC TRAN, ERNANI
DeARAUJO, AND BRENDA
CASSELLIUS,

                 Defendants,

and

THE BOSTON BRANCH OF THE NAACP,
GREATER BOSTON LATINO NETWORK,
ASIAN PACIFIC ISLANDER CIVIC
ACTION NETWORK, ASIAN AMERICAN
RESOURCE WORKSHOP, MAIRENY
PIMENTEL, and H.D.,

                 Intervenors.


               NOTICE OF APPEARANCE OF FRANCISCA D. FAJANA

         Please enter the appearance of Francisca D. Fajana as counsel for Amicus Curiae

Massachusetts Law Reform Institute and others in the above-captioned matter.
       Case 1:21-cv-10330-WGY Document 59 Filed 03/22/21 Page 2 of 2




Dated: March 22, 2021                   Respectfully submitted,
                                     MASSACHUSETTS LAW REFORM
                                     INSTITUTE

                                     By its attorney,


                                     /s/ Francisca D. Fajana
                                     Francisca D. Fajana (BBO #564301)
                                     LATINOJUSTICE PRLDEF
                                     475 Riverside Drive, Suite 1901
                                     New York, NY 10115
                                     Tel: 212.219.3360
                                     FFajana@latinojustice.org




                                    2
